Exhibit 10.1

 

EMPLOYMENT AGREEMENT

 

THIS EMPLOYMENT AGREEMENT (“Agreement”) is effective as of the 1st day of
August, 2005, by and between SCHLUMBERGER LIMITED, a Netherlands Antilles
corporation (the ”Company”), and Frank Sorgie, an individual currently residing
at                              (“Executive”).

 

1. Employment of Executive: In consideration of the mutual covenants and
agreements herein contained, including Executive’s agreement to sign a release
of claims as provided in Section 13, the Company and Executive wish to establish
an Employment Agreement retaining Executive’s services as described herein,
establishing certain incentive, tenure and performance criteria related to such
employment and otherwise fixing Executive’s benefits, base salary and incentive
compensation.

 

2. Term and Extent of Services: During the Term, as defined below, Executive
shall be employed as Financial Advisor with responsibility for special financial
projects. He shall report to Jean-Marc Perraud, Schlumberger Limited Executive
Vice President and Chief Financial Officer. The term shall commence August 1,
2005 (the ”Effective Date”) and shall continue until the close of business on
August 31, 2007 (the “Term”). During the Term, Executive agrees to devote up to
50% of his time to perform special projects and, to the best of his ability and
with reasonable diligence, the duties and responsibilities assigned to him by
the appropriate management of the Company. At the expiration of the Term,
Executive agrees to voluntarily terminate his employment with the Company and
all affiliates and retire. During the term of this agreement, EXECUTIVE agrees
that he will not be employed by, either as a director or employee of any
company, which competes in the oilfield services industry with the Company.

 

3. Compensation and Benefits:

 

(a) Salary: During the Term, Executive’s base salary shall be $21,667.00 per
month which will be payable monthly in accordance with the Company’s normal
payroll practices.

 

(b) Welfare Benefits: During the Term, Executive shall be eligible to
participate in the Company’s medical and dental plans on a basis comparable to
that of other employees at the Company’s New York offices.

 

(c) Pension and Profit-Sharing: During the Term, Executive shall continue to
accrue benefits under the Company’s qualified and non-qualified pension and
profit-sharing plans based on his base salary in effect under this Agreement.

 

1



--------------------------------------------------------------------------------

(d) Incentive Plans:

 

(i) During the Term, Executive shall not be eligible to participate in the
Company’s Performance Incentive Plan (PIP). However, he shall be eligible to
receive a pro-rated portion of a PIP award for the 7 months of January through
July 2005.

 

(ii) During the Term, or if Executive’s employment is terminated sooner pursuant
to Section 4, until such termination, Executive will continue to vest in stock
options previously granted to Executive under the Company’s stock option plans
in accordance with the terms of those plans and any applicable agreements.

 

(iii) Upon termination of employment, except for a termination for Cause
pursuant to Section 4(c), Executive shall have the lesser of 5 years or the
length of time left on the option term from the date of such termination to
exercise any previously granted stock options, to the extent that such options
were exercisable as of the date of such termination.

 

(e) Vacation: During the Term, Executive shall not be eligible to accrue
vacation pay. Within 30 days after the commencement of the Term, Executive shall
be paid a cash amount representing his accrued and unused vacation accumulated
as of July 31, 2005.

 

(f) Expense Reimbursement: Executive shall continue to be reimbursed for any
expenses incurred in the normal course of performing his duties including any
pre-approved travel expenditures necessary to satisfactorily perform his duties.

 

4. Termination of Employment: Should Executive’s employment terminate prior to
the end of the Term, the following provisions of this Section 4 shall govern the
rights of Executive under this Agreement:

 

(a) Termination Due to Death: In the event Executive’s employment terminates
during the Term as a result of Executive’s death, Executive’s beneficiary or
beneficiaries shall receive any base salary and benefits accrued but unpaid as
of his death, plus any amounts payable on account of Executive’s death pursuant
to any other plan or program of the Company.

 

(b) Termination Due to Disability: In the event Executive’s employment
terminates during the Term due to his disability within the meaning of any
long-term disability plan maintained by the Company and covering Executive as of
the date of Executive’s disability, Executive shall receive any base salary and
benefits accrued but unpaid as of the date of his termination due to disability,
plus any amounts payable on account of Executive’s disability pursuant to any
other plan or program of the Company.

 

2



--------------------------------------------------------------------------------

(c) Termination by the Company for Cause: In the event the Company terminates
Executive’s employment during the Term for Cause, as defined below, he shall be
entitled to:

 

(i) his base salary through the date of the termination of his employment for
Cause; and

 

(ii) any other amounts earned, accrued or owing as of the date of termination of
employment under the applicable employee benefit plans or programs of the
Company.

 

“Cause” means Executive’s material dishonesty, conviction of a felony, willful
unauthorized disclosure of confidential information of the Company or willful
refusal to perform the duties of Executive’s position or positions with the
Company that are appropriate and legal.

 

(d) Termination Due to Mutual Agreement: In the event the Company and the
Executive mutually agree to terminate this agreement, the Executive’s employment
will be terminated and he shall be entitled to:

 

(A) his base salary through the date of the termination of his employment;

 

(B) other benefits for which he is eligible in accordance with applicable plans
or programs of the Company;

 

(C) exercise any stock options granted under a stock option plan of the Company
that vested during the Term of the Agreement (and prior to his termination date)
for up to the lesser of 5 years or the amount of time left on the option term
after his termination date but not to exceed the original option term;

 

(D) a lump sum payment of $541,675 multiplied by the fraction of N divided by 25
where N equals the number of months remaining under this Agreement.

 

5. Confidentiality, Return of Property, and Covenant Not to Compete:

 

(a) Confidentiality. The Company agrees to provide Executive with Confidential
Information as necessary to perform his duties hereunder. Executive agrees that
in return for this and other consideration provided under this Agreement he will
not disclose or make available to any other person or entity, or use for his own
personal gain, any Confidential Information, except for such disclosures as
required in the performance of his duties hereunder. For purposes of this
Agreement, “Confidential Information” shall mean any and all information,

 

3



--------------------------------------------------------------------------------

data and knowledge that have been created, discovered, developed or otherwise
become known to the Company or any of its affiliates or ventures or in which
property rights have been assigned or otherwise conveyed to the Company or any
of its affiliates or ventures, which information, data or knowledge has
commercial value in the business in which the Company is engaged, except such
information, data or knowledge as is or becomes known to the public without
violation of the terms of this Agreement. By way of illustration, but not
limitation, Confidential Information includes trade secrets, processes,
formulas, know-how, improvements, discoveries, developments, designs,
inventions, techniques, marketing plans, manuals, records of research, reports,
memoranda, computer software, strategies, forecasts, new products, unpublished
financial statements or parts thereof, budgets or other financial information,
projections, licenses, prices, costs, and employee, customer and supplier lists
or parts thereof.

 

In addition, the Company and Executive agree that the terms of this Agreement
are confidential and that any disclosure to anyone for any purpose whatsoever
(save and except disclosure to Executive’s spouse, to financial institutions as
part of a financial statement, to immediate family members and/or heirs,
financial, tax and legal advisors, outplacement, executive search advisors,
prospective employers, or as required by law) by Executive or Executive’s
agents, representatives, heirs, spouse, employees or spokespersons shall be a
breach of this Agreement, and shall relieve the Company of its obligations
hereunder. The above is not intended to restrict Executive from seeking or
engaging in other employment and, in that connection, from making confidential
disclosure to potential employers of such facts or opinions as Executive may
elect to convey, nor is it intended to restrict the Company from conducting such
confidential internal communications as may be necessary to manage
implementation of this Agreement in a businesslike way.

 

(b) Return of Property. Executive agrees that at the time of leaving the
Company’s employ, he will deliver to the Company (and will not keep in his
possession, recreate or deliver to anyone else) all Confidential Information, as
well as all other devices, records, data, notes, reports, proposals, lists,
correspondence, specifications, drawings, blueprints, sketches, materials,
equipment, customer or client lists or information, or any other documents or
property (including all reproductions of the aforementioned items) belonging to
the Company or any of its affiliates or ventures, regardless of whether such
items were prepared by Executive.

 

(c) Employment by Affiliates: Notwithstanding any provision of this Agreement to
the contrary, for purposes of determining whether Executive has terminated
employment hereunder, “employment” means employment as an employee with the
Company or any Affiliate. For purposes of this Agreement, the term “Affiliate”
means (i) Schlumberger Limited, a Netherlands Antilles corporation, (ii) any
corporation in which the shares owned or controlled directly or indirectly by
Schlumberger Limited shall represent 40% or more of the voting power of the
issued and outstanding stock of such corporation, and (iii) any other company
controlled by, controlling or under common control with the Company within the
meaning of Section 414 of the Internal Revenue Code of 1986, as amended.

 

6. Expenses: The Company and Executive shall each be responsible for its/his own
costs and expenses, including, without limitation, court costs and attorneys’
fees, incurred as a result of any claim, action or proceeding arising out of, or
challenging the validity or enforceability of, this Agreement or any provisions
hereof.

 

4



--------------------------------------------------------------------------------

7. Notices: For purposes of this Agreement, notices and all other communications
provided for herein shall be in writing and shall be deemed to have been duly
given when personally delivered or when mailed by United States registered or
certified mail, return receipt requested, postage prepaid, addressed as follows:

 

   

If to the Company:

   Schlumberger Limited          153 E. 53rd Street          New York, N.Y.
10022-4624          ATTENTION: Vice President of Personnel    

If to Executive

   Frank Sorgie         

 

--------------------------------------------------------------------------------

        

 

--------------------------------------------------------------------------------

 

or to such other address as either party may furnish to the other in writing in
accordance herewith, except that notices of changes of address shall be
effective only upon receipt.

 

8. Applicable Law: The validity, interpretation, construction and performance of
this Agreement will be governed by and construed in accordance with the
substantive laws of the State of New York, without giving effect to the
principles of conflict of laws of such State.

 

9. Severability: If a court of competent jurisdiction determines that any
provision of this Agreement is invalid or unenforceable, then the invalidity or
unenforceability of that provision shall not affect the validity or
enforceability of any other provision of this Agreement, and all other
provisions shall remain in full force and effect.

 

10. Withholding of Taxes: The Company may withhold from any benefits payable
under this Agreement all federal, state, city or other taxes as may be required
pursuant to any law or governmental regulation or ruling.

 

11. No Assignment; Successors: Executive’s right to receive payments or benefits
hereunder shall not be assignable or transferable, whether by pledge, creation
or a security interest or otherwise, whether voluntary, involuntary, by
operation of law or otherwise, other than a transfer by will or by the laws of
descent or distribution, and in the event of any attempted assignment or
transfer contrary to this Section 11, the Company shall have no liability to pay
any amount so attempted to be assigned or transferred. This Agreement shall
inure to the benefit of and be enforceable by Executive’s personal or legal
representatives, executors, administrators, successors, heirs, distributes,
devises and legatees.

 

This Agreement shall be binding upon and inure to the benefit of the Company,
its successors and assigns (including, without limitation, any company into or
with which the Company may merge or consolidate).

 

5



--------------------------------------------------------------------------------

12. Effect of Prior Agreements: This Agreement contains the entire understanding
between the parties hereto and supersedes any prior employment agreement or
severance agreement between the Company or any predecessor of the Company and
Executive, except that this Agreement shall not affect or operate to reduce any
benefit or compensation enuring to Executive of a kind elsewhere provided and
not expressly provided or modified in this Agreement.

 

13. Release of Claims: In consideration for the compensation and other benefits
provided pursuant to this Agreement, Executive agrees to execute a “Waiver and
Release,” a form of which is attached hereto as Exhibit A. Executive
acknowledges that he was given copies of this Agreement and the Waiver and
Release on July 1, 2005 and was given at least 21 days to consider whether to
sign the Agreement and the Waiver and Release. The Company’s obligations under
this Agreement are expressly conditioned on the execution of the Release of
Claims contemporaneously with the execution of this Agreement, and Executive’s
failure to execute and deliver such Release of Claims will void the Company’s
obligations hereunder.

 

IN WITNESS WHEREOF, the parties have caused this Agreement to be executed and
delivered the 21st of July, 2005, but effective as of the day and year first
above written.

 

SCHLUMBERGER LIMITED

By

 

 

 

/s/    David Tournadre

--------------------------------------------------------------------------------

   

David Tournadre

Vice President Personnel

EXECUTIVE

/s/ Frank Sorgie

--------------------------------------------------------------------------------

Name    

  Frank Sorgie

 

6